Citation Nr: 1816527	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-41 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1969 to March 20, 1971, and from March 27, 1971, to April 1993, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2017, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

There is no case or controversy before the Board regarding the Veteran's service connection claim for an acquired psychiatric disability.


CONCLUSION OF LAW

As there is no case or controversy within the Board's jurisdiction, the Veteran's service connection claim for an acquired psychiatric disability is dismissed.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.101(d) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded the Veteran's service connection claim for an acquired psychiatric disability in August 2017 to obtain an addendum opinion regarding the etiology of the Veteran's acquired psychiatric disability.

In September 2017, a VA examiner opined that the Veteran's acquired psychiatric disability was at least as likely as not due to his service-connected disabilities, and based on that opinion, service connection for an acquired psychiatric disability, namely depression, was granted.  

Here, the Veteran's claim for PTSD was expanded to an acquired psychiatric disability to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The Veteran was granted service connection for an acquired psychiatric disability by a December 2017 rating decision, which is considered to be a total grant of benefits sought, and the Veteran's representative took no issue with this determination in his brief.

Upon review of this matter, the Board concludes that there is no case or controversy within the Board's jurisdiction as the Veteran has been granted service connection for an acquired psychiatric disability.  As there is no case or controversy within the Board's jurisdiction, the Board must dismiss this matter.


ORDER

The appeal of entitlement to service connection for an acquired psychiatric disability is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


